                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                       Plaintiff,
                                                        Case No. 18-CR-29-JPS-JPS
 v.

 JERRY L. BOYCE,
                                                                    ORDER
                       Defendant.


1.       BACKGROUND

         Defendant filed a motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A) and, shortly thereafter, filed a supplemental

motion. (Docket #33, #36). After the Government responded, (Docket #40),

Defendant filed a reply (Docket #41), another supplement (Docket #44), and

motions to amend his motion for compassionate release and the

supplements thereto (Docket #43, #46, #47). Additionally, two of

Defendant’s siblings sent letters to the Court in support of Defendant’s

compassionate      release.   (Docket   #42,   #45).   Having   reviewed   the

aforementioned submissions, the Court is obliged to deny Defendant’s

motion for compassionate release.

2.       FACTS

         In May 2018, Defendant pleaded guilty to three counts of Hobbs Act

Robbery, one count of discharging a firearm in relation to a crime of

violence, and one count of being a felon in possession of a firearm. (Docket

#15, #28). In September 2018, this Court sentenced Defendant to a total term

of imprisonment of 165 months followed by three years of supervised




     Case 2:18-cr-00029-JPS Filed 01/06/21 Page 1 of 10 Document 48
release. (Docket #28 at 3). At present, Defendant has served approximately

27 months of his sentence. His tentative release date is December 7, 2029.1

       Defendant is currently incarcerated at Federal Correctional

Institution Pekin (“FCI Pekin”) in Pekin, Illinois. According to Defendant,

the housing units “consist of multiple person rooms.” (Docket #36 at 6). As

of December 30, 2020, FCI Pekin had tested a total of 995 inmates for

COVID-19; 729 of those inmates have had positive test results.2 On

December 30, there were 222 inmates with confirmed active cases of the

virus. No inmates at FCI Pekin, nor any staff members, have died from

COVID-19.3 In October, Defendant informed the Court that his cellmate

contracted COVID-19 and that Defendant believes he did not get infected.

(Docket #44 at 1).

       Defendant is a 37-year-old man who claims to have high blood

pressure and chronic chest pains. (Docket #33 at 4). The cause of

Defendant’s chest pains is undetermined, as he is unable to get an X-ray or

MRI at this time. (Docket #36 at 13). In his supplemental brief, Defendant

states that his age and race put him at high risk of suffering from severe

illness should he contract COVID-19. (Id. at 2). He also alleges that he is

nearsighted and suffers from intense migraines and moderate asthma. (Id.)

In his reply to the Government’s response, Defendant states that he is obese,

borderline diabetic, and a former smoker. (Docket #41 at 2; #41-1 at 2–3). In


       1 Although Defendant states that his expected release date is October 14,
2029, (Docket #36 at 1), the Court defers to information available from the Bureau
of    Prisons.   See     Fed.   Bureau      of    Prisons,  Find      an   inmate.,
https://www.bop.gov/inmateloc/ (last visited Dec. 22, 2020).
       2 Fed.   Bureau      of      Prisons,       COVID-19          Coronavirus,
https://www.bop.gov/coronavirus/ (last visited Dec. 30, 2020).
       3   Id.


                           Page 2 of 10
 Case 2:18-cr-00029-JPS Filed 01/06/21 Page 2 of 10 Document 48
one of his more recent submissions, Defendant claims, and his medical

records confirm, that he has a fistula, which he states could lead to serious

infection, illness, and/or need for colostomy bag,. (Docket #43 at 5–6; #43-1

at 3).

         Defendant also avers to have a history of suffering from depression

and schizophrenia. (Docket #36 at 2; #41-1 at 5). At the time of his intake,

Defendant      denied    experiencing     any     depressive    symptoms       or

hallucinations. (Docket #41-1 at 5). Further, he was not prescribed any

psychotropic medications and indicated that he did not need any

individual treatment. (Id. at 5–6). It appears that the doctor at Pekin

informed Defendant about the psychology programs and services offered

at Pekin, as well as how Defendant could request such services. (Id. at 6). In

his submissions to the Court, Defendant does not suggest that he has

recently had any hallucinations or schizophrenic episodes. However, he

alleges that COVID-19 and the circumstances surrounding it are

“destroying his mind” and causing “unhealthy mental thoughts.” (Docket

#33 at 4). In a later submission, Defendant describes that being incarcerated

during the pandemic has been a “depressive roller coaster.” (Docket #41 at

15).4

3.       LEGAL STANDARD

         The Court can modify a term of imprisonment “upon motion of the

defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the



         Defendant also alleges that he has been sexually harassed by a prison
         4

official while incarcerated at FCI Pekin. (See Docket #43 at 4–5). While the Court
does not intend to diminish Defendant’s concerns, such allegations do not warrant
compassionate release under § 3582(c)(1)(A).


                               Page 3 of 10
     Case 2:18-cr-00029-JPS Filed 01/06/21 Page 3 of 10 Document 48
defendant’s behalf” or thirty days after the warden at the defendant’s

facility has received such a request for release, “whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A). There must also be “extraordinary and compelling

reasons warrant[ing] such a reduction[.]” Id. § 3582(c)(1)(A)(i).

       While § 3582(c)(1)(A) instructs that a reduction must also be

“consistent with applicable policy statements issued by the [United States]

Sentencing Commission,” this circuit recently held that the relevant policy

statement, U.S.S.G. § 1B1.13, is inapplicable to prisoner-initiated motions

for compassionate release. United States v. Gunn, 980 F.3d 1178, 1180

(7th Cir. 2020). Therefore, a court has discretion when determining what

constitutes an “extraordinary and compelling” reason warranting

compassionate release. Id. (“[T]he trailing paragraph of § 3582(c)(1)(A) does

not curtail a district judge’s discretion. Any decision is ‘consistent with’ a

nonexistent policy statement.”). A district court may also “make the same

determinations that would normally be left to the Director of the Bureau of

Prisons [under the catchall provision at U.S.S.G. § 1B1.13 cmt. n.1(D)].”

United States v. Brown, Case No. 01-CR-196-JPS, 2020 WL 4569289, at *4 (E.D.

Wis. Aug. 7, 2020). Yet, this Court will evaluate prisoner-initiated motions

for compassionate release with due regard for the guidance provided in

§ 1B1.13 because it “provide[s] a working definition of ‘extraordinary and

compelling reasons’ . . . [which] can guide discretion without being

conclusive.” Gunn, 980 F.3d at 1180; see also United States v. Mays, Case No.

1:08-cr-00125-TWP-DML, 2020 WL 7239530, at *3 (S.D. Ind. Dec. 9, 2020)

(evaluating compassionate motions brought under the “extraordinary and

compelling” prong of § 3582(c)(1)(A) with “due regard” for § 1B1.13).

       The commentary to the Sentencing Guidelines explains that

“extraordinary and compelling reasons exist” when “[t]he defendant is


                           Page 4 of 10
 Case 2:18-cr-00029-JPS Filed 01/06/21 Page 4 of 10 Document 48
suffering from a terminal illness, (i.e., a serious and advanced illness with

an end of life trajectory)” such as cancer or advanced dementia.

U.S.S.G. § 1B1.13 n.1.(A)(i). The commentary also considers a defendant’s

medical condition to be an extraordinary and compelling reason if:

         [t]he defendant is suffering from a serious physical or mental
         condition, suffering from a serious functional or cognitive
         impairment, or experiencing deteriorating physical or mental
         health because of the aging process, that substantially
         diminishes the ability of the defendant to provide self-care
         within the environment of a correctional facility and from
         which he or she is not expected to recover.

Id. §1B1.13 n.1.(A)(ii).

         The Court will also consider whether “the defendant is not a

danger” to others or the community, as provided in 18 U.S.C. § 3142(g). Id.

§ 1B1.13(B)(2).

         Prior to modifying a term of imprisonment, the Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a), if applicable.

18 U.S.C. § 3582(c)(1)(A). Pursuant to § 3553(a), when determining the

sentence to be imposed, the Court shall consider, among other things: the

nature and circumstances of the offense; the defendant’s history and

characteristics; and the need for the sentence to (1) reflect the seriousness of

the offense, promote respect for the law, and provide just punishment, (2)

afford adequate deterrence, (3) protect the public, and (4) provide the

defendant with effective training, care, and/or treatment.

4.       ANALYSIS

         First, the Court notes, and the Government concedes that Defendant

has exhausted his administrative remedies. Next the Court determines




                               Page 5 of 10
     Case 2:18-cr-00029-JPS Filed 01/06/21 Page 5 of 10 Document 48
whether Defendant has an extraordinary and compelling reason to support

his release.

        Defendant’s medical records substantiate that he suffers from

hypertension and chest pain. (Docket #41-1 at 1). This Court has previously

held that the outbreak of COVID-19, together with a defendant’s

underlying medical conditions that place the defendant at “high risk”

should he contract the disease, establish an extraordinary reason

warranting release. See, e.g., United States v. Gonzales, Case No. 13-CR-101-

JPS, 2020 WL 4437154, at *4 (E.D. Wis. Aug. 3, 2020). The Centers for Disease

Control and Prevention (“CDC”) guidance states that “adults of any age”

with hypertension or high blood pressure “might be at an increased risk for

severe illness from the virus that causes COVID-19[.]”5 Therefore, this

guidance does not definitively state that those with hypertension are at high

risk.

        Although Defendant claims he is obese, according to Defendant’s

health records he is 5’9” and weighs 188 lbs. Thus, Defendant has a body

mass index (“BMI”) of 27.8, which suggests that he is overweight, not

obese.6 Again, the CDC guidance suggests that persons who are overweight

(having a BMI in between 25 and 30) might be at an increased risk of illness


        5Ctrs. for Disease Control and Prevention, Coronavirus Disease 2019
(COVID-19),         People    with      Certain     Medical      Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last
visited Dec. 31, 2020).
        6Ctrs. For Disease Control and Prevention, Healthy Weight, Nutrition, and
Physical            Activity,           Adult           BMI          Calculator,
https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calcu
lator/bmi_calculator.html (last visited Dec. 31, 2020).


                           Page 6 of 10
 Case 2:18-cr-00029-JPS Filed 01/06/21 Page 6 of 10 Document 48
should he or she contract COVID-19, whereas the obese (persons with a

BMI of 30 or greater) are at an increased risk.7

       Defendant also states that he has moderate asthma. However, his

medical records do not mention this diagnosis and Defendant has not

provided anything to substantiate the same. Even if he did have moderate

asthma, the CDC guidance does not conclusively state whether persons

with moderate-to-severe asthma are at an increased risk of severe illness if

they are infected with the virus. Similarly, Defendant’s claim that he is

borderline diabetic does not establish that he is at an increased risk of

illness.

       Defendant also states that he has suffered from depression and

schizophrenia, and that COVID-19 has exacerbated his depression. The

Court sympathizes with Defendant’s concerns for his life and the lives of

his loved ones. The Court also understands that such concerns are likely to

affect his mental health, particularly his depression. However, the CDC

does not recognize mental health issues–such as depression and

schizophrenia–as conditions that will or may increase one’s risk of severe

illness from COVID-19. See United States v. Rowsey, Case No. 15-cr-108-pp,

2020 WL 7385394, at *2 (E.D. Wis. Dec. 16, 2020) (denying motion to

reconsider denial of compassionate release by a defendant who suffered

from depression, PTSD, and bi-polar disorder because he did not have

severe underlying health issues that, according to the CDC, put someone at

higher risk for severe illness if infected with COVID-19); United States v.



       7 Ctrs. for Disease Control and Prevention, Healthy Weight, Nutrition, and
Physical              Activity,           About            Adult            BMI,
https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/index.html#Interp
retedAdults (last visited Dec. 31, 2020).


                            Page 7 of 10
  Case 2:18-cr-00029-JPS Filed 01/06/21 Page 7 of 10 Document 48
Foster, Case No. 18-CR-472, 2020 WL 7424973, at *2 (N.D. Ohio Dec. 17,

2020)(“Major depressive disorder is not currently on the CDC’s list as a

medical condition that places individuals at an increased or possible risk of

severe illness from the virus that causes COVID-19.”); United States v. Davis,

No. 7:08-CR-81-BR, 2020 WL 7408729, at *2 (E.D.N.C. Dec. 17,

2020)(acknowledging that while the pandemic was causing defendant

stress and anxiety, “psychological distress” was not recognized as a risk

factor for severe illness by the CDC.); United States v. Barnes, No. 11-10146-

01-JTM, 2020 WL 6117896, at *1 (D. Kan. Oct. 16, 2020)(finding that

defendant with paranoid schizophrenia and general anxiety had not

established an extraordinary and compelling reason warranting release

because “such mental impairments [were] not recognized COVID-19 risk

factors.”).

       Lastly, although Defendant has a gluteal fistula, this condition does

not increase his risk for severe illness should he contract COVID-19. See also

United States v. Woods, Docket No. 3:17-CR-00132-MOC-DSC, 2020 WL

4586881, at *1–*2 (W.D.N.C. Aug. 10, 2020)(finding that defendant, who had

a “fistula requiring surgery” had not offered an extraordinary and

compelling reason for his release.”).

       Based on the foregoing, Defendant’s hypertension appears to be the

only condition that potentially puts him at serious risk. Yet, even if

Defendant’s alleged conditions amounted to an extraordinary and

compelling reason warranting his release, that alone is insufficient. The

Court must also analyze whether the factors in 18 U.S.C. § 3553(a) mitigate

against release.

        Defendant pleaded guilty to committing two robberies and

attempting to commit a third. (See Docket #15). He also brandished a


                           Page 8 of 10
 Case 2:18-cr-00029-JPS Filed 01/06/21 Page 8 of 10 Document 48
revolver and demanded money from staff while committing each offense.

(Id. at 4–7; Docket #23 at 5–7).8 Notably, Defendant is prohibited from

possessing a firearm due to his prior felony convictions. (Docket #23 at 7).

At this juncture, Defendant has served slightly over fifteen percent of his

165-month sentence of imprisonment. A reduction in Defendant’s sentence

would, undoubtedly, fail to reflect the seriousness of Defendant’s offenses,

promote respect for the law, and provide just punishment to Defendant.

Nor would it deter Defendant from future crimes or protect the public,

whom Defendant put very much at risk when he committed his crimes.

         The Court understands that Defendant may very well be distressed

over how the pandemic might affect him and his family. However,

Defendant has not established an extraordinary and compelling reason

warranting his release. Even if he had, the Court’s analysis of the § 3553(a)

factors mitigates against granting Defendant’s motion for compassionate

release. Further, the Court is not convinced that if released Defendant

would not be a danger to others or the community.

5.       CONCLUSION

         Based on the foregoing, the Court will deny Defendant’s motion for

compassionate release, (Docket #33) and summarily deny his supplemental

motions and amendments thereto (Docket #36, #43, #46, #47). The Court will

also grant the Government’s motion to seal, (Docket #39).



        Defendant also argues that his sentence should be reduced because Hobbs
         8

Act Robbery is not a “crime of violence” within the meaning of 18 U.S.C. § 924(c).
(Docket #41 at 7–9). However, the Seventh Circuit has held that Hobbs Act
Robbery does, in fact, constitute a crime of violence. See United States v. Anglin, 846
F.3d 954, 964–65 (7th Cir. 2017). Because Defendant’s Hobbs Act Robbery
convictions serve as a valid predicate for his § 924(c) conviction, Defendant’s
argument for sentence reduction on this ground also fails.


                               Page 9 of 10
     Case 2:18-cr-00029-JPS Filed 01/06/21 Page 9 of 10 Document 48
      Accordingly,

      IT IS ORDERED that Defendant’s motion for compassionate release

(Docket #33), and his supplemental motions and amendments thereto,

(Docket #36, #43, #46, #47) be and the same are hereby DENIED; and

      IT IS FURTHER ORDERED that the Government’s motion to seal

(Docket #39) be and the same is hereby GRANTED.

      Dated at Milwaukee, Wisconsin, this 6th day of January, 2021.

                                BY THE COURT:



                                ____________________________________
                                J. P. Stadtmueller
                                U.S. District Judge




                           Page 10 of 10
 Case 2:18-cr-00029-JPS Filed 01/06/21 Page 10 of 10 Document 48
